Exhibit 10.24

EQUITY INTERESTS TRANSFER AGREEMENT

by and among

CHINA WLCSP LIMITED

and

INFINITY-CSVC VENTURE CAPITAL ENTERPRISE

and

OMNIVISION TRADING (HONG KONG) COMPANY LIMITED

APRIL, 6, 2007


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

 

 

 

SECTION 1

SALE AND PURCHASE OF TRANSFERRED INTERESTS

2

 

 

 

1.1

Sale and Purchase of Transferred Interests

2

 

 

 

1.2

Closing

2

 

 

 

1.3

Registration of the Transfer

2

 

 

 

1.4

Delivery

2

 

 

 

1.5

Further Action

2

 

 

 

SECTION 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

2

 

 

 

2.1

Organization, Good Standing and Qualification

3

 

 

 

2.2

Capitalization

4

 

 

 

2.3

Authorization

4

 

 

 

2.4

Governmental Consents

4

 

 

 

2.5

Financial Statements

5

 

 

 

2.6

Contracts

5

 

 

 

2.7

Related-Party Transactions

6

 

 

 

2.8

Changes

6

 

 

 

2.9

Title to Properties and Assets

7

 

 

 

2.10

Intellectual Property; Status of Proprietary Rights

7

 

 

 

2.11

Litigation

8

 

 

 

2.12

Tax Returns

8

 

 

 

2.13

Employees

8

 

 

 

2.14

Compliance with Other Instruments

9

 

 

 

2.15

Environmental and Safety Laws

9

 

 

 

2.16

Obligations of Management

9

 

 

 

2.17

Minute Books

9

 

 

 

2.18

Disclosure

10

 

 

 

SECTION 3

REPRESENTATIONS AND WARRANTIES OF THE SELLER

10

 

 

 

3.1

Title

10

 

 

 

3.2

Authority

10

 

 

 

3.3

Proceedings

10

 

 

 

SECTION 4

REPRESENTATIONS AND WARRANTIES OF THE BUYER

11

 

i


--------------------------------------------------------------------------------


TABLE OF CONTENTS

(continued)

 

Page

 

 

 

 

 

 

4.1

Power and Authority

11

 

 

 

 

 

4.2

Investment Purpose

11

 

 

 

 

 

4.3

No Public Market

11

 

 

 

 

 

SECTION 5

CONDITIONS TO THE BUYER’S OBLIGATION TO CLOSE

11

 

 

 

 

 

5.1

Representations and Warranties

11

 

 

 

 

 

5.2

Covenants

11

 

 

 

 

 

5.3

No Material Adverse Effect

11

 

 

 

 

 

5.4

Transaction Documents

11

 

 

 

 

 

5.5

Regulatory Approval

11

 

 

 

 

 

5.6

Officer’s Certificate from the Seller

12

 

 

 

 

 

5.7

Officer’s Certificate from the Company

12

 

 

 

 

 

5.8

Corporate Documents

12

 

 

 

 

 

5.9

Legal Opinion

12

 

 

 

 

 

SECTION 6

CONDITIONS TO THE SELLER’S OBLIGATION TO CLOSE

12

 

 

 

 

 

6.1

Representations and Warranties

12

 

 

 

 

 

6.2

Transaction Documents

12

 

 

 

 

 

SECTION 7

MISCELLANEOUS

13

 

 

 

 

 

7.1

Governing Law

13

 

 

 

 

 

7.2

Arbitration

13

 

 

 

 

 

7.3

Attorney’s Fees

13

 

 

 

 

 

7.4

Survival

13

 

 

 

 

 

7.5

Indemnification of Buyer

13

 

 

 

 

 

7.6

Entire Agreement

14

 

 

 

 

 

7.7

Amendment

14

 

 

 

 

 

7.8

Notices

14

 

 

 

 

 

7.9

Severability

16

 

 

 

 

 

7.10

Expenses

16

 

 

 

 

 

7.11

Counterparts

16

 

 

 

 

 

7.12

Telecopy Execution and Delivery

16

 

 

 

 

 

7.13

Delays or Omissions

16

 

 

ii


--------------------------------------------------------------------------------


TABLE OF CONTENTS

(continued)

 

Page

 

 

 

 

 

 

7.14

Further Assurances

17

 

 

 

 

 

7.15

No Agency

17

 

 

 

 

 

7.16

Confidentiality

17

 

 

iii


--------------------------------------------------------------------------------


EXHIBITS

A.

Amended and Restated Articles of Associations

 

 

B.

Amended and Restated Equity Joint Venture Agreement

 

 

C.

Disclosure Schedules

 

 

D.

Officer’s Certificate of the Seller

 

 

E.

Officer’s Certificate of the Company

 


--------------------------------------------------------------------------------


EQUITY INTERESTS TRANSFER AGREEMENT

This Equity Interests Transfer Agreement (this “Agreement”) is made as of April
6, 2007 (the “Effective Date”), by and among the following entities:

A.            CHINA WLCSP LTD., a Sino-foreign equity joint venture company
established under the laws of the People’s Republic of China (the “PRC”) (the
“Company”);

B.            INFINITY-CSVC VENTURE CAPITAL ENTERPRISE, a non-legal-person
enterprise formed under the laws of the PRC (the “Infinity-CSVC” or the
“Seller”); and

C.            OMNIVISION TRADING (HONG KONG) COMPANY LIMITED, a Hong Kong
company (the “OmniVision” or the “Buyer”).

Each of these entities may be referred to hereafter as a “Party” and
collectively “Parties”. All dollars and dollar sign denominations referred to
hereinafter shall mean US Dollars.

RECITALS

A.            WHEREAS, the Company is in the business of designing,
manufacturing, packaging and selling certain wafer level CSP products and
providing relevant services (the “Business”).

B.            WHEREAS, the registered capital of the Company as of the Effective
Date is seventeen million and five hundred thousand dollars ($17,500,000), the
Seller holds 22.86% of the equity interests of the Company.

C.            WHEREAS, Infinity-CSVC desires to sell to OmniVision, and
OmniVision desires to purchase from the Seller, certain equity interests of the
Company owned by the Seller, pursuant to the terms and conditions set forth in
this Agreement (the “Transfer”).

D.            WHEREAS, contemporaneous with the Transfer, OmniVision proposes to
acquire additional equity interests of the Company, as its registered capital
and equity interests shall be increased in accordance with the Amended and
Restated Articles of Association (the “Restated Articles”) and the Amended and
Restated Joint Venture Agreement (“Restated JV Agreement”), from the Company
pursuant to an Investment Agreement by and between the Company and OmniVision
(the “Investment Agreement” and together with this Restated JV Agreement and the
Restated Articles, the “Transaction Documents”).

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions hereinafter set forth, the Parties hereto hereby agree as follows:


--------------------------------------------------------------------------------


SECTION 1
SALE AND PURCHASE OF TRANSFERRED INTERESTS

1.1           Sale and Purchase of Transferred Interests.  Subject to the terms
and conditions of this Agreement, the Seller agrees to sell to the Buyer, and
the Buyer agrees to purchase from the Seller, as of the Closing, 2,000,000 units
(which, as of the Effective Date, amount to approximately 11.43% of the equity
interests of Company (the “Transferred Interests”), at a price of $2.00 per
unit, for an aggregate purchase price of four million dollars ($4,000,000) (the
“Purchase Price”). Assuming the transactions contemplated by the Investment
Agreement are consummated, the Transferred Interests amounts to approximately
8.88% of the total equity interests of the Company as of the Investment Closing
(defined below) on a fully diluted basis.

1.2           Closing.  The closing of the purchase and sale shall take place
simultaneous with or immediately prior to the closing of the Investment
Agreement according to the terms and conditions provided therein (the
“Investment Closing”), as soon as practicable following the satisfaction (or
waiver) of each of the conditions set forth in Sections 5 and 6 (the “Closing”).

1.3           Registration of the Transfer.  Immediately after the execution
hereof and to the extent available prior to the Closing, Seller shall provide
and administer, and to the extent necessary, cause the Company to provide and
administer, and the Company hereby agrees to administer, in a timely manner, all
necessary assistance and cooperation in handling the formalities for examination
and approval of the Transfer (as the case may be) and for change of registration
of the Company as specified, including without limitation, signing all necessary
legal documents pertinent to the said formalities as required by the competent
government agencies.

1.4           Delivery.  At the Closing, the Buyer will pay the Seller four
million dollars ($4,000,000) by  wire transfer in accordance with the Seller’s
instructions. The Seller will deliver to the Buyer such documents in forms and
substances reasonably acceptable to the Buyer evidencing that the Transfer has
been duly registered with the Company and all necessary government and corporate
approvals relating to the Transfer have been obtained.

1.5           Further Action.  If any further action is necessary or desirable
to carry out the purposes of this Agreement, to vest in the Buyer the full right
and title of the Transferred Interests and to ensure that the Company retains
full right, title and possession to any and all assets, property, rights,
privileges, powers and franchises of the Company, the Company and the Seller
agree to take all such lawful and necessary actions to attain such results.

SECTION 2
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

2


--------------------------------------------------------------------------------


The Company hereby represents and warrants to the Buyer that the statements in
this Section 2, except as set forth in the Disclosure Schedules (the “Disclosure
Schedules”) attached to this Agreement as Exhibit C (the contents of which shall
also be deemed to be representations and warranties hereunder), are all true,
correct and complete as of the date hereof and as of the Closing.  For purposes
of this Section 2 and Section 3 below, any reference to a party’s “knowledge”
means such party’s best knowledge after due and diligent inquiries of officers,
directors, and managerial personnel of such party.

2.1          Organization, Good Standing and Qualification.  Except as disclosed
in Disclosure Schedule 2.1:

2.1.1        The Company is a Sino-foreign equity joint venture company duly
organized and existing under the laws of the PRC, where failure to be so would
have a material adverse effect on its financial condition, business, prospects,
properties, assets, liabilities or operations as now conducted or proposed to be
conducted (a “Material Adverse Effect”). The registered capital of the Company
is fully paid as required in accordance with applicable PRC rules and
regulations.  Except as provided in Disclosure Schedule 2.1.1 hereof, there are
no outstanding rights or commitments made by the Company or any of its investors
or joint venture partners and owners, to issue, purchase or sell any equity
interest in the Company.

2.1.2        Except as provided in Disclosure Schedule 2.1.2 hereof, neither is
the Company, nor any of the Company’s shareholders is a state-owned enterprise
as defined in applicable law of the PRC.

2.1.3        The Company has paid all such governmental fees, taxes and stamp
duty required to be paid by it under applicable PRC and other laws prior to or
upon Closing.

2.1.4        The Company does not maintain any office or branch except for its
offices at Suite 11C, Suchun Industrial Square, No. 428, Xinlong Road, Suzhou
Industrial Park, Suzhou, Jiangsu, China.

2.1.5        The constitutional documents of the Company are valid and have been
duly approved or issued (as applicable) by the appropriate PRC authorities and
are in full force.

2.1.6        All consents, approvals, orders, authorizations or registrations,
qualifications, designations, declarations or filings with any governmental
authority (the “Governmental Authorizations”), permits or licenses required
under PRC laws for the due and proper establishment and operation of the Company
as currently operated, or presently contemplated to be operated, have been duly
obtained from the appropriate PRC authorities and are in full force and effect.

2.1.7        All filings and registrations with the PRC authorities required in
respect of the Company and its operations, including the registrations with the
Ministry of Commerce, the State Administration of Industry and Commerce, the
State Administration for Foreign Exchange, Ministry of Information Industry, the
tax bureau, the customs authorities, the product registration authorities, the
health regulatory authorities and the local counterpart of each of the

3


--------------------------------------------------------------------------------


aforementioned governmental authorities, as applicable, have been duly completed
in accordance with the relevant rules and regulations.

2.1.8        The Company has not received any letter or notice from any relevant
authority notifying it of the revocation of any Governmental Authorization,
permit or license issued to it for noncompliance or the need for compliance or
remedial actions in respect of the activities carried out directly or indirectly
by the Company.

2.1.9        The Company has been conducting its business activities within the
permitted scope of business or is otherwise operating its business in full
compliance with all relevant legal requirements, including producing, processing
and/or distributing products with all requisite licenses, permits and approvals
granted by competent PRC authorities.

2.1.10      There is no valid reason to believe that any Governmental
Authorization, license or permit requisite for the conduct of any part of the
Company’s business which is subject to periodic renewal will not be granted or
renewed by the relevant PRC authorities.

2.1.11      All applicable laws and regulations with respect to the opening and
operation of foreign exchange accounts and foreign exchange activities of the
Company have been complied with, and all requisite approvals from the State
Administration of Foreign Exchange in relation thereto have been duly obtained.

2.2          Capitalization.  The amount of total registered capital of the
company as of the Closing is seventeen million and five hundred thousand dollars
($17,500,000), all of which have been paid in full as certified by qualified
public accountants or will be paid in accordance with the contribution schedule
set forth in the Restated Articles. Listed in Disclosure Schedule 2.2 are the
names and ownership interests of each shareholder of the Company immediately
after the Closing and consummation of all other transactions contemplated by the
Investment Agreement.

Except as provided in Disclosure Schedule 2.2 hereof, there are no options,
warrants, conversion rights, preemptive rights, rights of first refusal or other
rights or agreements (other than as provided under the law and the Restated
Articles), orally or in writing, to purchase or otherwise acquire any of the
Company’s equity interests or any securities convertible into or exchangeable
for its equity interests. 

2.3          Authorization.  All corporate action on the part of the Company and
its respective officers, directors and shareholders necessary for the
authorization, execution and delivery of each Transaction Document, the
performance of their respective obligations under each Transaction Document and
all other agreements, instruments and documents executed and delivered in
connection with the transactions contemplated hereby, has been taken or will be
taken prior to the Closing. The Transaction Documents are valid and binding
obligations of the Company, enforceable in accordance with their respective
terms.

2.4          Governmental Consents.  All Governmental Authorizations on the part
of the Company required in connection with the consummation of the transactions
contemplated herein have been obtained and are currently effective or will be
obtained prior to the Closing.

4


--------------------------------------------------------------------------------


2.5          Financial Statements. Disclosure Schedule 2.5 attaches (i) the
consolidated balance sheets of the Company as of December 31, 2006, and the
consolidated cash flow statements and income statements of the Company for the
twelve (12) month period then ended and (ii) the consolidated unaudited
financial statements of the Company (the balance sheets and income statements)
as, at and for [the three (3) month] period ended March 31, 2007 (all such
financial statements being collectively referred to herein as the “Financial
Statements”).  The Financial Statements (a) accord with the books and records of
the Company, (b) are true, correct and complete and present fairly the financial
condition and state of affairs of the Company at the date or dates therein
indicated and the results of operations for the period or periods therein
specified, and (c) have been prepared in accordance with IAS, PRC GAAP or U.S.
GAAP applied on a consistent basis, except, as to the unaudited financial
statements, for the omission of notes thereto and normal year-end audit
adjustments.


SPECIFICALLY, BUT NOT BY WAY OF LIMITATION, THE RESPECTIVE BALANCE SHEETS
INCLUDED IN THE FINANCIAL STATEMENTS DISCLOSE ALL OF THE COMPANY’S DEBTS,
LIABILITIES AND OBLIGATIONS OF ANY NATURE, WHETHER DUE OR TO BECOME DUE, AS OF
THEIR RESPECTIVE DATES (INCLUDING ABSOLUTE, ACCRUED, AND CONTINGENT LIABILITIES)
TO THE EXTENT SUCH DEBTS, LIABILITIES AND OBLIGATIONS ARE REQUIRED TO BE
DISCLOSED IN ACCORDANCE WITH THE IAS, PRC GAAP OR U.S. GAAP, AND THE COMPANY HAS
GOOD AND MARKETABLE UNENCUMBERED TITLE TO ALL ASSETS SET FORTH ON THE BALANCE
SHEETS INCLUDED IN THE RESPECTIVE FINANCIAL STATEMENTS, EXCEPT FOR SUCH ASSETS
AS HAVE BEEN SPENT, SOLD OR TRANSFERRED IN THE ORDINARY COURSE OF BUSINESS SINCE
THEIR RESPECTIVE DATES.

2.6           Contracts.

2.6.1        Material Contracts and Obligations.  All agreements, contracts,
leases, licenses, instruments, commitments (oral or written), indebtedness,
liabilities and other obligations to which the Company is a party or by which it
is bound that (i) would have a Material Adverse Effect on the conduct and
operations of its business and properties; (ii) involve any of the officers,
consultants, directors, employees or shareholders of the Company; (iii) obligate
the Company to share, license or develop any product or technology; or (iv)
would grant rights to manufacture, produce, assemble, license, market or sell
the Company’s products or affect the Company’s exclusive right to develop,
manufacture, assemble, distribute, market or sell its products (collectively,
the “Material Contracts”) are listed in Disclosure Schedule 2.6.1 and the copies
of which have been provided to the Buyer.

2.6.2        Validity and Status.  All of the Material Contracts are legally
valid and binding, in full force and effect, and enforceable in accordance with
their respective terms against the parties thereto.  There is no existing
default or breach by any party thereto to the knowledge of Company, and the
Company has received no notice or claim or allegation of default or breach
thereof from any party thereto.  The Company does not have any present intention
to terminate any of the Material Contracts.

2.6.3        Letter of Intent.  The Company has not entered into any letter of
intent, memorandum of understanding or other similar document since its
inception (i) with any representative of any corporation or corporations
regarding the merger of the Company with or into any such corporation or
corporations; (ii) with any representative of any corporation, partnership,
association or other business entity or any individual regarding the sale,
conveyance

5


--------------------------------------------------------------------------------


or disposition of all or substantially all of the assets of the Company or a
transaction or series of related transactions in which more than fifty percent
(50%) of the equity interest of the Company would be transfered; or
(iii) regarding any other form of liquidation, dissolution or winding up of the
Company.

2.7          Related-Party Transactions.  No employee, officer, or director or
shareholder of the Company (a “Related Party”) or member of such Related Party’s
immediate family, or any corporation, partnership or other entity in which such
Related Party is an officer, director or partner, or in which such Related Party
has significant ownership interests or otherwise controls, is indebted to the
Company, nor is the Company indebted (or committed to make loans or extend or
guarantee credit) to any of them.  None of such persons has any direct or
indirect ownership interest in any firm or corporation with which the Company is
affiliated or with which the Company has a business relationship, or any firm or
corporation that competes with the Company, except that employees, officers, or
directors of the Company and members of such Related Party’s immediate family
may own stock in publicly traded companies that may compete with the Company. 
No Related Party or member of his or her immediate family is directly or
indirectly interested in any material contract with the Company.

2.8          Changes.  Since January 1, 2007 there has not been:

2.8.1        Any event that has had or could reasonably be expected to have a
Material Adverse Effect on the Company;

2.8.2        Any resignation or termination of any executive officer, key
employee or group of employees of the Company;

2.8.3        Any damage, destruction or loss, whether or not covered by
insurance, with respect to the properties and assets of the Company;

2.8.4        Any waiver or compromise by the Company of a valuable right or of a
material debt owed to it;

2.8.5        Any loans made by the Company to any stockholder, employee,
executive officer or director of the Company, other than advances made in the
ordinary course of business;

2.8.6        Any material change in any compensation arrangement or agreement
with any employee, executive officer, director or stockholder;

2.8.7        Any declaration or payment of any dividend or other distribution of
the assets of the Company;

2.8.8        Any debt incurred, assumed or guaranteed by the Company, except
those for immaterial amounts and for current liabilities incurred in the
ordinary course of business;

2.8.9        Any sale, mortgage, pledge, transfer, lease or other assignment of
any Intellectual Property (as defined below) owned by the Company;

2.8.10      Any material change in any Material Contract;

6


--------------------------------------------------------------------------------


2.8.11      Any sale, mortgage, pledge, transfer, lease or other assignment of
any of its tangible assets outside of the ordinary course of business;

2.8.12      Any capital expenditure in excess of $100,000; or

2.8.13      Any arrangement or commitment by the Company to do any of the acts
described in subsection 2.8.1 through 2.8.11 above.

2.9          Title to Properties and Assets.  The Company has good and
marketable title to all respective properties and assets reflected on its
account books, in each case subject to no mortgage, pledge, lien, encumbrance,
security interest or charge of any kind.  With respect to the property and
assets it leases, the Company and the lessor are in compliance with such leases
and the Company holds valid leasehold interests in such assets free of any
liens, encumbrances, security interests or claims of any party other than the
lessors of such property and assets.

2.10         Intellectual Property; Status of Proprietary Rights.

2.10.1      The Company owns or possesses sufficient legal rights to all
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses (software or otherwise), information, processes and similar proprietary
rights (“Intellectual Property”) necessary to the business of the Company as
presently conducted, the lack of which could reasonably be expected to have a
Material Adverse Effect, without any conflict with or infringement of the rights
of others.  Disclosure Schedule 2.10 contains a complete list of the Company’s
patents, trademarks, copyrights and domain names and pending patent, trademark
and copyright applications.  Except for agreements with its own employees or
consultants, standard end-user license agreements, support/maintenance
agreements and agreements entered in the ordinary course of the Company’s
business, there are no outstanding options, licenses or agreements relating to
the Intellectual Property, and the Company is not bound by or a party to any
options, licenses or agreements with respect to the Intellectual Property of any
other person or entity.  The Company has not received any written communication
alleging that the Company has violated or, by conducting its business as
currently conducted, would violate any of the Intellectual Property of any other
person or entity, nor is the Company aware of any basis therefor.  The Company
is not obligated to make any payments by way of royalties, fees or otherwise to
any owner or licensor of or claimant to any Intellectual Property with respect
to the use thereof in connection with the conduct of its business as presently
conducted.  There are no agreements, understandings, instruments, contracts,
judgments, orders or decrees to which the Company is a party or by which it is
bound which involve indemnification by the Company with respect to infringements
of Intellectual Property.  The Company has obtained executed employment and
consulting agreements containing intellectual property rights assignment,
noncompetition and confidentiality provisions in the form provided to the Buyer
and its counsel and subject to final approval by the Buyer in its sole
discretion, from all current and former employees, consultants and contactors of
the Company.

2.10.2      No Breach by Employees.  The Company is not aware that any of its
employees is obligated under any contract or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
materially interfere with the use of his or her efforts to promote the interests
of the Company or that would conflict with the Company’s

7


--------------------------------------------------------------------------------


business as presently conducted.  Neither the execution nor the delivery of this
Agreement, nor the carrying on of the Company’s business by the employees of the
Company, nor the conduct of the Company’s business as presently conducted, will,
to the Company’s knowledge, conflict with or result in a breach of the terms,
conditions or provisions of, or constitute a default under, any contract,
covenant or instrument under which any of such employees is now obligated.  The
Company does not believe it is or will be necessary to use any inventions of any
of their employees made prior to their employment by the Company.

2.11        Litigation.  There is no action, suit, proceeding, claim,
arbitration or investigation (“Action”) pending or, to the Company’s knowledge,
currently threatened against the Company, the Company’s activities, properties
or assets, or any officer, director or employee of the Company in connection
with such officer’s, director’s or employee’s relationship with, or actions
taken on behalf of, the Company.  There is no factual or legal basis for any
such Action that might result, individually or in the aggregate, in any Material
Adverse Effect on the Company.  The Company is not a party to or subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
governmental agency or instrumentality and there is no Action by the Company
currently pending or which it intends to initiate.

2.12        Tax Returns.  The Company has timely filed all tax returns and
reports required to be filed by it with appropriate national and local
governmental agencies.  These returns and reports are true and correct in all
material respects.  All taxes shown to be due and payable on such returns and
reports, any assessments imposed, and, to the Company’s knowledge, all other
taxes due and payable by the Company on or before the Closing have been paid or
will be paid prior to the time they become delinquent.  The Company has not been
advised in writing (i) that any of its returns and reports have been or are
being audited as of the date hereof, or (ii) of any deficiency in assessment or
proposed judgment with respect to its taxes.

2.13         Employees

2.13.1      The Company does not maintain or contribute to any welfare funds,
social benefits, medical benefits, insurance, retirement benefits, pensions or
any similar plan or agreement (an “Employee Benefit Plan”) other than the
Employee Benefit Plans identified in Disclosure Schedules 2.13.1. To the
Company’s knowledge, there are no unfunded obligations of the Company under any
welfare funds, social benefits, medical benefits, insurance, retirement
benefits, pensions or similar program, and any employee contributions withheld
from payroll have been timely and fully contributed to the appropriate Employee
benefit Plan as required under applicable law.

2.13.2      Disclosure Schedule 2.13.2 sets forth a list of each contract,
commitment, arrangement, or understanding, whether oral or written, relating to
the employment of, or the performance of services by, any employee, consultant,
or independent contractor. The Company is not delinquent in payments to any of
its employees for any services performed for it to the date hereof or amounts
required to be reimbursed to such employees.  To the Company’s knowledge, the
Company has complied with all applicable PRC employment and labor laws and
regulations, including laws and regulations pertaining to terms and conditions
of employment, and wages and hours.

8


--------------------------------------------------------------------------------


2.13.3      No employee of the Company, nor any consultant with whom the Company
has contracted, is in violation of any term of any employment contract,
proprietary information agreement or any other agreement relating to the right
of any such individual to be employed by, or to contract with, the Company
because of the nature of the business conducted by the Company; and to the
Company’s knowledge, the continued employment by the Company of its present
employees, and the performance of the Company’s contracts with its independent
contractors, will not result in any such violation. The Company has not received
notice alleging that any such violation has occurred. No employee of the Company
has been granted the right to continued employment by the Company or to any
material compensation following termination of employment with the Company. To
the Company’s knowledge, none of the officers or key employees, or any group of
key employees, intends to terminate his, her or their employment with the
Company, nor does the Company have a present intention to terminate the
employment of any of the foregoing individuals.

2.14        Compliance with Other Instruments.  The Company is not in, nor will
the conduct of business of the Company as proposed to be conducted result in,
any violation, breach or default of any constitutional document of the Company,
or in any material respect of any term or provision of any mortgage, indenture,
contract, agreement or instrument to which the Company is a party or by which it
may be bound, or of any provision of any judgment, decree, order, statute, rule
or regulation applicable to or binding upon the Company.  The execution,
delivery and performance of and compliance with the Transaction Documents and
the consummation of the transactions contemplated hereby will not result in any
such violation, breach or default, or be in conflict with or constitute, with or
without the passage of time or the giving of notice or both, either a default
under any such constitutional documents, any such contract, agreement or
instrument or a violation of any statutes, laws, regulations or orders, or an
event which results in the creation of any lien, charge or encumbrance upon any
asset of the Company. Especially, the Company shall guarantee that the sale of
the Transferred Interests pursuant to this Agreement will not affect any of the
Company’s Intellectual Property rights or licenses with respect to CSP
technology.

2.15        Environmental and Safety Laws.  To the Company’s knowledge, the
Company is not in violation of any applicable statute, law, or regulation
relating to the environment or occupational health and safety, and to its
knowledge, no material expenditures are or will be required in order to comply
with any such existing statute, law, or regulation.

2.16        Obligations of Management.  Each employee and consultant of the
Company is currently devoting one hundred percent (100%) of his or her working
time to the conduct of the business of the Company.  The Company is not aware
that any such employee is planning to work less than fulltime at the Company in
the future.  To the knowledge of the Company, no such employee is currently
working for a competitive enterprise, whether or not such person is or will be
compensated by such enterprise.

2.17        Minute Books.  The minute books of the Company made available to the
Buyer contain a complete summary of all meetings and actions taken by directors
and shareholders or owners of the Company since its time of formation, and
reflect all transactions referred to in such meetings and actions accurately in
all material respects.

9


--------------------------------------------------------------------------------


2.18        Disclosure.  No representation or warranty by the Company in this
Agreement or in any written statement or certificate furnished or to be
furnished to the Buyer pursuant to any Transaction Document contains or will
contain any untrue statement of fact or omits or will omit to state any fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances in which they are made, not misleading in
any way.  The Company has fully provided the Buyer with all the information that
the Buyer has requested for the purpose of deciding whether to purchase the
Transferred Interests and all information that could reasonably be expected to
enable the Buyer to make such decision.

SECTION 3
REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller hereby represents and warrants to the Buyer that the statements in
this Section 3 are all true, correct and complete as of the date hereof and as
of the Closing.

3.1          Title.   The Seller has contributed fully the registered capital of
the Company allotted to it and has the legitimate, full, adequate and marketable
title, ownership and power to the Transferred Interests. The Transferred
Interests and all other equity interests of the Company owned by the Seller are
free and clear of any liens, pledges, encumbrances, security interests,
restrictions on transfer, charges or claims.  No other person or entity has any
legal or equitable claim to ownership of the Transferred Interests.  In respect
of the Transfer, the Company, any other equity owner of the Company and any
person or entity that may hold such a right has waived its right of first
refusal with regard to the transfer of the Transferred Interests, and there is
no other person entitled to the rights of first refusal or other preemptive
rights of first refusal or other preemptive rights with regard to the
Transferred Interests. The Seller is not a party to any option, warrant,
purchase right, pledge, or other contract or commitment that could require the
Seller to sell, transfer, or otherwise dispose of any of the Transferred
Interests (other than this Agreement).

3.2          Authority.  The Seller has all requisite legal capacity to enter
into this Agreement and to consummate the transactions contemplated hereby.  All
corporate action on the part of the Company and its respective officers,
directors and shareholders necessary for the authorization, execution and
delivery of each Transaction Document, the performance of their respective
obligations under each Transaction Document and all other agreements,
instruments and documents executed and delivered in connection with the
transactions contemplated hereby, has been taken or will be taken prior to the
Closing. The Transaction Documents are valid and binding obligations of the
Company, enforceable in accordance with their respective terms.

3.3           Proceedings.

There are no actions, suits, proceedings or investigations (the “Proceeding”)
pending, and no person has threatened to commence any Proceeding, that may have
an adverse effect on the ability of the Seller to consummate the Transfer or to
perform the covenants or obligations under the Agreement. No event has occurred,
and no claim, dispute or other condition or circumstances

10


--------------------------------------------------------------------------------


exists, that likely would directly or indirectly give rise to serve as a basis
for the commencement of any such Proceeding.

SECTION 4
REPRESENTATIONS AND WARRANTIES OF THE BUYER

The Buyer hereby represents and warrants to the Seller as follows:

4.1           Power and Authority.  The Buyer has all requisite power and
authority to execute and deliver the Transaction Documents, to purchase the
Transferred Interests and to carry out and perform its obligations under the
terms of the Transaction Documents.  All action on the part of the Buyer
necessary for the authorization, execution, delivery and performance of the
Transaction Documents, and the performance of all of the Buyer’s obligations
under the Transaction Documents, has been taken or will be taken prior to the
Closing.

4.2           Investment Purpose.  The Buyer represents that the Equity
Interests to be received by it will be acquired for investment for its own
account, not as a nominee or agent, and not with a view to the sale or
distribution of any part thereof, and that it has no present intention of
selling, granting any participation in or otherwise distributing the same.

4.3           No Public Market.  The Buyer understands that no public market now
exists for any of the Equity Interests issued by the Company and that neither
the Company nor the Seller has made no assurances that a public market will ever
exist for the Company’s securities.

SECTION 5
CONDITIONS TO THE BUYER’S OBLIGATION TO CLOSE

The Buyer’s obligation to purchase the Transferred Interests at a Closing is
subject to the fulfillment on or before the Closing of each of the following
conditions unless waived in writing by the Buyer:

5.1           Representations and Warranties.  The representations and
warranties made by the Company and the Seller in Section 2 and Section 3 (as
modified by the disclosures on the Disclosure Schedules) shall be true and
correct as of the date of such Closing.

5.2           Covenants.  All covenants, agreements and conditions contained in
this Agreement to be performed by the Company and the Seller on or prior to the
Closing shall have been performed or complied with.

5.3           No Material Adverse Effect.  No event or events shall have
occurred which, individually or in the aggregate, have a Material Adverse Effect
on the Company.

5.4           Transaction Documents.  The Company, the Seller and the Buyer
shall have executed and delivered each of the Transaction Documents.

11


--------------------------------------------------------------------------------


5.5           Regulatory Approval.  All authorization, approvals and permits of
any governmental authority or regulatory body that are required to be obtained
in connection with the sale of Transferred Interests pursuant to this Agreement
shall have been duly obtained and shall be effective as of the Closing.

5.6           Officer’s Certificate from the Seller.  The Seller shall have
delivered to the Buyer an Officer’s Certificate, executed by the [President] of
the Seller, dated the Closing Date, in substantially the form attached hereto as
Exhibit B, certifying the resolutions approved by the Board of Directors of the
Seller authorizing the transactions contemplated hereby.

5.7           Officer’s Certificate from the Company.  The Company shall have
delivered to the Buyer an Officer’s Certificate, executed by the President of
the Company, dated the Closing  Date, in substantially the form attached hereto
as Exhibit E, certifying the satisfaction of the conditions to closing listed in
this Section 5 and the true and correctness of (i) the Restated Articles as in
effect at the time of the Closing , (ii) the Restated JV Agreement as in effect
at the time of the Closing , (iii) resolutions approved by the Board of
Directors of the Company authorizing the transactions contemplated hereby; and
(iv) resolutions approved by the shareholders of the Company authorizing the
transactions contemplated hereby and waiving certain rights.

5.8           Corporate Documents  The Company shall have delivered to the Buyer
or its counsel copies of all corporate documents of the Company as the Buyer
shall reasonably request.

5.9           Legal Opinion.  The Buyer shall have received opinions, dated as
of the Closing, from Fangda Partners, the Seller’s PRC counsel, in such forms as
are acceptable to the Buyer in its sole discretion.

SECTION 6
CONDITIONS TO THE SELLER’S OBLIGATION TO CLOSE

The Seller’s obligation to sell the Transferred Interests at the Closing is
subject to the fulfillment on or before such Closing of the following conditions
unless waived by the Seller:

6.1           Representations and Warranties.  The representations and
warranties made by the Buyer in such Closing in Section 4 shall be true and
correct when made and shall be true and correct as of the date of such Closing.

6.2           Transaction Documents.  The Company, the Seller and the Buyer
shall have executed and delivered each of the Transaction Document.

12


--------------------------------------------------------------------------------


SECTION 7
MISCELLANEOUS

7.1           Governing Law.  This Agreement shall be governed by the laws of
the State of New York, U.S.A., without regard to principles of conflict of laws.

7.2            Arbitration.  If the Parties should have a material dispute
arising out of or relating to this Agreement, then the Parties will refer the
issue (to the exclusion of a court of law) to final and binding arbitration in
Hong Kong under the UNCITRAL Arbitration Rules in accordance with the Hong Kong
International Arbitration Centre Procedures for the Administration of
International Arbitration in force at the date of this Agreement, and judgment
upon the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.  In any arbitration pursuant to this Agreement, the award
or decision shall be rendered by a majority of the members of a Board of
Arbitration (the “Board of Arbitration”) consisting of three (3) members, one
(1) of whom shall be appointed by each party and the third of whom shall be the
chairman of the panel and be appointed by mutual agreement of said two (2)
party-appointed arbitrators.  In the event of failure of said two (2)
arbitrators to agree within thirty (30) days after the commencement of the
arbitration proceeding upon the appointment of the third arbitrator to the Board
of Arbitration, the third arbitrator shall be appointed by the Hong Long
International Arbitration Centre. Nothing set forth above shall be interpreted
to prevent the parties from agreeing in writing to submit any dispute to a
single arbitrator in lieu of a three (3) member Board of Arbitration.  Upon the
completion of the selection of the Board of Arbitration (or if the parties agree
otherwise in writing, a single arbitrator), an award or decision shall be
rendered within no more than forty-five (45) days.  Notwithstanding the
foregoing, the request by the parties for preliminary or permanent injunctive
relief, whether prohibitive or mandatory, shall not be subject to arbitration
and may be adjudicated only by the courts of proper jurisdiction.

7.3            Attorney’s Fees.  In the event that any suit or action is
instituted to enforce any provisions in this Agreement, the prevailing Party in
such dispute shall be entitled to recover from the losing Party all fees, costs
and expenses of enforcing any right of such prevailing Party under or with
respect to this Agreement, including without limitation, such reasonable fees
and expenses of attorneys and accountants, which shall include, without
limitation, all fees, costs and expenses of appeals.

7.4            Survival.  The warranties, representations and covenants of the
Company, the Seller and the Buyer contained in this Agreement shall survive the
execution and delivery of this Agreement and the Closing, and shall in no way be
affected by any investigation of the subject matter thereof made by or on behalf
of the Buyer or the Seller.

7.5           Indemnification of Buyer.

7.5.1        The Company hereby agrees to hold harmless and indemnify the Buyer,
the Buyer’ direct and indirect subsidiaries, affiliated entities and
corporations (collectively, referred to as the “Buyer Indemnitees”) against any
and all direct damages, liabilities, losses, reasonable costs and expenses
(including attorneys’ fees and expenses), whether or not arising out of
third-party claims, attributable to (i) any material inaccuracy in, or any
material breach by

13


--------------------------------------------------------------------------------


the Company of, any representation or warranty or other statement expressly
contained in this Agreement including the Disclosure Schedules regarding the
Company, or (ii) any material breach of any covenant or agreement expressly
contained in this Agreement including the Disclosure Schedules hereto regarding
the Company (collectively, the “Indemnifiable Claims Against Company”);
provided, however, that the Company’s liability to the Indemnifiable Claims
Against Company shall not exceed the Purchase Price.

7.5.2        The Seller hereby agrees to hold harmless and indemnify the Buyer
Indemnitees against any and all direct damages, liabilities, losses, reasonable
costs and expenses (including attorneys’ fees and expenses), whether or not
arising out of third-party claims, attributable to (i) any material inaccuracy
in, or any material breach by the Seller of, any representation or warranty or
other statement expressly contained in this Agreement including the Disclosure
Schedules regarding the Seller, or (ii) any material breach of any covenant or
agreement expressly contained in this Agreement including the Disclosure
Schedules hereto regarding the Seller (collectively, the “Indemnifiable Claims
Against Seller”); provided, however, that the Seller’s liability to the
Indemnifiable Claims Against Seller shall not exceed the Purchase Price.

7.5.3        The rights to indemnification set forth in this Section 7.5 are in
addition to, and not in limitation of, all rights and remedies to which the
Buyer may be entitled. All remedies, either under this Agreement, the Restated
Articles, the Restated Joint Venture Agreement, by Law, or otherwise afforded to
any party, shall be cumulative and not alternative.

7.5.4        Notwithstanding the foregoing, there shall be no liability for any
Indemnifiable Claims unless the claim therefor has been asserted pursuant to
Section 7.5 within thirty six (36) months after the Closing.

7.6           Entire Agreement.  This Agreement, including the exhibits attached
hereto, constitute the full and entire understanding and agreement among the
Parties with regard to the subjects hereof and thereof.  No Party shall be
liable or bound to another Party in any manner with regard to the subjects
hereof or thereof by any warranties, representations or covenants except as
specifically set forth herein or therein.

7.7           Amendment.  Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument referencing this Agreement and signed by the
Buyer, the Seller and the Company.

7.8           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, postage prepaid, sent by facsimile or electronic mail or
otherwise delivered by hand or by messenger, addressed as follows:

(a)

if to the Buyer, one copy shall be sent to

 

 

 

 

OmniVision Trading (Hong Kong) Co. Ltd.

 

 

 

 

 

 

 

14


--------------------------------------------------------------------------------


 

 

Attn:

 

 

 

 

Facsimile:

 

 

 

 

 

With a copy to:

 

 

 

 

 

OmniVision Technologies, Inc.

 

 

1341 Orleans Drive

 

 

Sunnyvale, CA 94089

 

 

Attn: General Counsel

 

 

Facsimile: (408) 542-3006

 

 

 

 

 

With a copy to:

 

 

 

 

 

Morgan, Lewis & Bockius, LLP

 

 

3000 El Camino Real, Suite 700

 

 

Palo Alto, California 94306

 

 

Attn: Lucas Chang

 

 

Facsimile: (650) 843-4001

 

 

 

 

(b)

if to the Seller, one copy should be sent to

 

 

 

 

 

Infinity-CVSC Venture Capital Enterprise

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

 

Facsimile:

 

 

 

 

 

With a copy to

 

 

 

 

 

 

.

 

 

 

 

(c)

if to the Company, one copy should be sent to

 

 

 

 

 

China WLCSP Limited

 

 

Suite 11C, Suchuan Industrial Square

 

 

No. 428, Xinlong Road

 

 

Suzhou Industrial Park

 

 

Suzhou, Jiangsu, China 215126

 

 

Attn: Chief Executive Officer

 

 

Facsimile:

 

15


--------------------------------------------------------------------------------


 

 

With a copy to

 

 

 

 

 

 

.

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally, or, if sent by mail, at the earlier of its receipt or 72 hours after
the same has been deposited in a regularly maintained receptacle for the deposit
of the United States mail or the China mail or internationally recognized
next-day delivery services courier, addressed and mailed as aforesaid or, if
sent by facsimile, upon confirmation of facsimile transfer or, if sent by
electronic mail, upon confirmation of delivery when directed to the electronic
mail address of the recipient.

7.9           Severability.  If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, portions of such provision, or such provision in its entirety, to the
extent necessary, shall be severed from this Agreement, and such court will
replace such illegal, void or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
same economic, business and other purposes of the illegal, void or unenforceable
provision.  The balance of this Agreement shall be enforceable in accordance
with its terms.

7.10         Expenses.  The Buyer, the Seller and the Company shall each pay
their own expenses in connection with the transactions contemplated by this
Agreement.  

7.11         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.

7.12         Telecopy Execution and Delivery.  A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or all Parties hereto and
delivered by such Party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such Party can be
seen.  Such execution and delivery shall be considered valid, binding and
effective for all purposes.  At the request of any Party hereto, all Parties
hereto agree to execute and deliver an original of this Agreement as well as any
facsimile, telecopy or other reproduction hereof.

7.13         Delays or Omissions.  Except as expressly provided herein, no delay
or omission to exercise any right, power or remedy accruing to any Party to this
Agreement upon any breach or default of another Party under this Agreement shall
impair any such right, power or remedy of such non-defaulting Party, nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring, nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  Any waiver, permit,
consent or approval of any kind or character on the part of any Party of any
breach or default under this Agreement, or any waiver on the part of any Party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing.  All

16


--------------------------------------------------------------------------------


remedies, either under this Agreement or by law or otherwise afforded to any
Party to this Agreement, shall be cumulative and not alternative.

7.14         Further Assurances.  Each Party hereto agrees to execute and
deliver, by the proper exercise of its corporate or other powers, all such other
and additional instruments and documents and do all such other acts and things
as may be necessary to more fully effectuate this Agreement.

7.15         No Agency.  This Agreement shall not constitute an appointment of
any Party as the legal representative or agent of any other party, nor shall any
party have any right or authority to assume, create or incur in any manner any
obligation or other liability of any kind, express or implied, against, in the
name or on behalf of, any other party.  Nothing herein or in the transactions
contemplated by this Agreement shall be construed as, or deemed to be, the
formation of a partnership by or among the parties.

7.16         Confidentiality.  The Parties agree that they shall not disclosure,
divulge or communicate to any other party, the existence and contents of this
Agreement, the Investment Agreement, or any correspondence, material, know-how,
and other information acquired in connection with the transaction contemplated
herein, and shall take and maintain such information under strict security
precautions to prevent any disclosure.  Neither party shall issue any public
statement or release concerning any such information, without the other party’s
prior written approval of the substance and form of any such statement or
release, unless required by the applicable laws, regulations or stock exchange
rules.  Notwithstanding the above, the Parties shall be entitled to disclose
such information (a) to their interest-owners, shareholders, directors and
officers and their respective professional advisers; (b) in connection with a
merger, acquisition or proposed merger or acquisition, and (c) as required by
applicable law, including without limitation applicable securities laws and
regulations of the United States and the PRC.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

17


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

“SELLER”

 

 

 

Infinity-CSVC Venture Capital Enterprise

 

 

 

 

 

 

 

 

 

By:

/s/ Xianghong Lin /s/Amir Gal-or

 

Name:

Xianghong Lin, Amir Gal-or

 

Title:

President

 

 

 

 

 

 

 

 

 

“COMPANY”

 

 

 

China WLCSP Ltd

 

 

 

 

 

 

 

 

 

By:

/s/ Wei Wang

 

Name:

Wei Wang

 

Title:

Chief Executive Officer
and President

 

 

 

 

 

 

 

 

 

“BUYER”

 

 

 

OmniVision Trading (Hong Kong)

 

Company Ltd.

 

 

 

 

 

 

 

 

 

By:

/s/ Shaw Hong

 

Name:

Shaw Hong

 

Title:

Chief Executive Officer,
President and Director
(Principal Executive Officer)

 

(Signature Page to Equity Interests Transfer Agreement)


--------------------------------------------------------------------------------


EXHIBIT A

AMENDED AND RESTATED ARTICLES OF ASSOCIATION


--------------------------------------------------------------------------------


EXHIBIT B

AMENDED AND RESTATED EQUITY JOINT VENTURE AGREEMENT


--------------------------------------------------------------------------------


EXHIBIT C

DISCLOSURE SCHEDULES


--------------------------------------------------------------------------------


EXHIBIT D

INFINITY-CSVC VENTURE CAPITAL ENTERPRISE

OFFICER’S CERTIFICATE

Pursuant to Section 5.6 of the Agreement, dated [             ], 2007, by and
among China WLCSP Limited, Infinity-CSVC Venture Capital Enterprise and
OmniVision Trading (Hong Kong) Company Limited, (the “Agreement”), the
undersigned certifies on behalf of the Seller as follows:

1.             He is the [President] of the Seller.

2.             The Seller has performed or complied with all covenants,
agreements and conditions contained in the Agreement to be performed by the
Seller on or prior to the Closing; and except as set forth in or modified by the
Disclosure Schedules, the representations and warranties of the Seller set forth
in Section 3 of the Agreement are true and correct as of the date hereof.

3.             Attached hereto as Annex I is a true and correct copy of certain
resolutions duly adopted by the [Board of Directors] of the Seller on
[             ], 2007 authorizing the transactions contemplated by the
Agreement.  Such resolutions have not been amended, modified or rescinded since
their adoption and remain in full force and effect as of the date hereof.

Capitalized terms used but not defined herein have the meanings ascribed to them
in the Agreement.

IN WITNESS WHEREOF, the undersigned has executed this certificate as of
[             ], 2007.

 

Infinity-CSVC Venture Capital
Enterprise

 

 

 

 

 

 

 

/s/Xianghong Lin       /s/ Amir Gal-or

 

[President]

 


--------------------------------------------------------------------------------


EXHIBIT E

CHINA WLCSP LIMITED

OFFICER’S CERTIFICATE

Pursuant to Section 5.7 of the Agreement, dated [             ], 2007, by and
among China WLCSP Limited, Infinity-CSVC Venture Capital Enterprise and
OmniVision Trading (Hong Kong) Company Limited (the “Agreement”), the
undersigned certifies on behalf of the Company as follows:

1.             He is the President and Chief Executive Officer of the Company;

2.             The Company has performed or complied with all covenants,
agreements and conditions contained in the Agreement to be performed by the
Company on or prior to the Closing; and except as set forth in or modified by
the Disclosure Schedules, the representations and warranties of the Company set
forth in Section 2 of the Agreement are true and correct as of the date hereof.

3.             Attached hereto as Appendix I is a true and correct copy of the
Restated Articles in effect as of the date hereof, and no action has been taken
by the Company to effect or authorize any amendment or other modification to
such Articles.

4.             Attached hereto as Appendix II is a true and correct copy of the
Restated JV Agreement in effect as of the date hereof, and no action has been
taken by the Company to effect or authorize any amendment or other modification
to such Agreement.

5.             Attached hereto as Appendix III is a true and correct copy of
certain resolutions duly adopted by the Board of Directors of the Company on
[             ], 2007 authorizing the transactions contemplated by the
Agreement.  Such resolutions have not been amended, modified or rescinded since
their adoption and remain in full force and effect as of the date hereof.

6.             Attached hereto as Appendix IV is a true and correct copy of
certain resolutions duly adopted by the shareholders of the Company on
[             ], 2007 authorizing the transactions contemplated by the Agreement
and waiving certain rights.  Such resolutions have not been amended, modified or
rescinded since their adoption and remain in full force and effect as of the
date hereof.

Capitalized terms used but not defined herein have the meanings ascribed to them
in the Agreement.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has executed this certificate as of
[             ], 2007.

China WLCSP Ltd

 

 

 

/s/ Wei Wang

 

 

 

President and CEO

 


--------------------------------------------------------------------------------